[Cite as State v. Parker, 2017-Ohio-7607.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 105224




                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                     GEORGE PARKER
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-16-607804-A

        BEFORE: Stewart, J., McCormack, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: September 14, 2017
ATTORNEY FOR APPELLANT

P. Andrew Baker
11510 Buckeye Road
Cleveland, OH 44104


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

Brandon Piteo
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1}    Defendant-appellant George Parker pleaded guilty to three amended

first-degree felony counts of aggravated robbery in violation of R.C. 2911.01(A)(1), each

with a one-year firearm specification pursuant to R.C. 2941.141. Three-year firearm

specifications, a notice of prior conviction, and a repeat violent offender specification

were deleted. The court sentenced Parker to 21 years in prison. On appeal, Parker

challenges his sentence.

       {¶2} Parker’s convictions arose from three robberies, committed on different days,

and involving five female victims, one being a minor. There was a pattern to Parker’s

crimes: he approached his victims on a bicycle, pointed a gun at them, demanded money,

and threatened to kill each one if she failed to comply. One victim stated that after

Parker took her money, he threatened to kill her if he ever saw her again, regardless of

whether she had money.          At Parker’s sentencing, the victims spoke about the

psychological trauma they experienced following the robberies, including post-traumatic

stress disorder (“PTSD”), the inability to sleep, and fear of going outside.
       {¶3} The court sentenced Parker to ten years in prison for one robbery and four

years in prison for each of the remaining two. Regarding the three one-year firearm

specifications, the court noted that pursuant to R.C. 2929.14(B)(1)(g), it was required to

impose consecutive prison sentences for two firearm specifications, but that it had

discretion to impose such a term for the third. The court exercised its discretion and

ordered that all sentences run consecutively for a total of 21 years in prison. Parker

raises two assignments of error challenging his sentence. We find that neither assigned

error has merit and affirm.

       {¶4} This court’s appellate jurisdiction to review a criminal felony sentence is

governed by R.C. 2953.08. Subdivision (A) outlines the grounds by which a defendant

may appeal his or her sentence.       State v. Smith, 8th Dist. Cuyahoga No. 100206,

2014-Ohio-1520, ¶ 13. Parker’s only viable avenue for seeking review of his sentence is

on the grounds that his sentence is contrary to law. See R.C. 2953.08(A)(4). This

provision applies to a sentence to the extent that it falls outside of the statutory limit

prescribed for the degree of the offense. Smith at ¶ 13.
       {¶5} Parker first argues that the court “used erroneous reasoning” to determine his

sentence. He bases this argument on some of the court’s statements taken out of context.

 At one point during the plea hearing, the court asked Parker if he understood that

“practically speaking, the minimum sentence [it] would be required to give [him] here is a

five-year sentence.” Tr. 20. Parker argues that the statement is evidence that the court

failed to consider a community control sanction as a possible sentencing option. He

suggests that the correct low end of his possible sentencing range was the mandatory two

years in prison for the gun specifications, followed by a community control sanction for

his three underlying aggravated robberies.

       {¶6} Regardless of the court’s statement or Parker’s interpretation of it, Parker

cannot escape the fact that none of his sentences fall outside of the statutory range: the

range for a first-degree felony is three to eleven years in prison. See R.C. 2929.14(A)(1).

 The court sentenced Parker to ten years, four years, and four years for each of his three

felony convictions, all within the statutory range. A trial court is within its discretion to

impose a prison sentence within the statutory range authorized for the offense. State v.

Hairston, 118 Ohio St. 3d 289, 2008-Ohio-2338, 888 N.E.2d 1073, ¶ 21.                Parker’s

challenge thus amounts to an argument that the court abused that discretion — a standard

of review we are not authorized to undertake. See R.C. 2953.08(G)(2).

       {¶7} Moreover, Parker’s argument fails for at least two additional reasons. First,

a review of the record undercuts Parker’s assertion that the court did not consider

community control. The court stated:
          You have a lengthy criminal history. And not so much that, you have
          numerous robbery convictions and aggravated robbery convictions. You
          have numerous prison sentences. Some of your robbery offenses and other
          offenses include the use of weapons. So after considering the purposes and
          principles set forth in felony sentencing, I will find that you are not
          amenable to a community control sanction.

Tr. 46.

          {¶8} Further, and although not raised by the state, the court did not have discretion

to impose community control in the first place in light of R.C. 2929.13(F)(6). The

court-ordered presentence investigation report outlines Parker’s extensive criminal

history, which extends back at least 42 years, and includes convictions for a multitude of

serious crimes, including felonies of both the first and second degree. Subdivision

(F)(6) makes prison mandatory for aggravated robbery when the defendant has previously

been convicted of “any first or second degree felony.”         So Parker was not eligible for

community control. Parker’s first assignment of error is overruled.

          {¶9} In Parker’s second assigned error, he challenges the consecutive nature of his

sentences. While the presumption in Ohio is for multiple sentences to run concurrent to

each other, R.C. 2929.14(C)(4) permits a court to impose consecutive sentences if it

makes three specified findings. State v. Nia, 2014-Ohio-2527, 15 N.E.3d 892, ¶ 17 (8th

Dist.).    In order to impose consecutive sentences, a court must find: (1) such a sentence

is “necessary to protect the public from future crime or to punish the offender,” (2)

consecutive service is “not disproportionate to the seriousness of the offender’s conduct

and to the danger the offender poses to the public,” and (3) that at least one of the

following factors apply:
       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

R.C. 2929.14(C)(4).

       {¶10}     When    reviewing     a   challenge   to   consecutive   sentences,    R.C.

2953.08(G)(2)(a) requires a court of appeals to

       “review the record, including the findings underlying the sentence,” and to
       modify or vacate the sentence “if it clearly and convincingly finds * * *
       [t]hat the record does not support the sentencing court’s findings under
       division * * * (C)(4) of section 2929.14 * * * of the Revised Code.”

State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 28, quoting R.C.

2953.08(G)(2)(a).

       {¶11} Here, Parker argues that the record does not support the trial court’s

imposition of consecutive sentences. He bases this claim on his statement that he was

61 years old at the time of sentencing, and states that his 21-year sentence is effectively a

life sentence.   Parker argues that his crimes did not involve actual physical harm and that

he showed “a great deal of remorse.”

       {¶12} At sentencing, the court stated its basis for imposing consecutive sentences:
       Now I do make a specific finding that consecutive sentences are necessary
       to protect the public from future crimes, which is clearly exhibited by your
       record of continued robberies and aggravated robberies. They are not
       disproportionate at all to the danger you pose to the public or the
       seriousness of your conduct.

       ***

       Your course of conduct in these three instances and the harm caused by
       these instances are so great or unusual that no single prison term for any of
       these offenses committed as part of this course of conduct would adequately
       reflect the seriousness, and again we’ve already outlined your extensive
       criminal history.

Tr. at 48-49.

       {¶13} Based on review of the transcript, Parker’s argument fails on its face.     The

record clearly reflects that the court complied with R.C. 2929.14(C)(4) and made the

three required findings.   “‘[A]s long as the reviewing court can discern that the trial

court engaged in the correct analysis and can determine that the record contains evidence

to support the findings, consecutive sentences should be upheld.’”            State v. Moore,

2014-Ohio-5135, 23 N.E.3d 1197, ¶ 29 (8th Dist.), quoting Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, 16 N.E.3d 659, at ¶ 29. Parker’s second assignment of error is without

merit and is overruled.

       {¶14} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, JUDGE

TIM McCORMACK, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR